UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: December 11, 2007 (Date of earliest event reported) ROYAL INVEST INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-27097 98-021578 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th Floor New York, NY 10019-4702 (Address of principal executive offices) (Zip Code) (203) 557-3845 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION5 - REGISTRANT’S BUSINESS AND OPERATIONS Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. A SpecialMeeting of theShareholdersof theRegistrant was held at the Registrant's corporate office 10th day of December, 2007 at 10 o'clock A.M. pursuant to call to meeting by the directors of the Company on December 1, 2007,fixing said time and place. A quorum, representing greater than fifty percent of theissued shares was present in person or by telephone which represents a majority authorized to vote at such meeting. At the meeting, the shareholders by unanimous vote approved theamendmentto the Registrant's Bylaws that has received priorapproval from theofficersanddirectors of the Company by a similarunanimousvote. The Bylaws were amended from the prior Bylaws of BusinessWay International Corp., the Registrant's predecessor, that has been incorporated by reference to the Registrant’s Annual Report on Form 10-KSB that was filed with the Securities and Exchange Commission on November 13, 2001. The amended Bylaws made three changes to the prior Bylaws: 1. The Amended Bylawsreflectsthe change of the Registrant's name from BusinessWay International Corp. to its current name Royal Invest International Corp. in accordance withthe amended Certificate of Incorporationas filed with the Delaware Secreatry of State on Janmuary 26, 2007, and incorporated by reference to the Company’s Current Report on Form 8-K as filed with the Securities and Exchange Commission on June 7, 2007. 2. The Amended ByLaws reflects the change that the Registrant is incorporated in Delaware and no longer in Florida in accordance with the Certificate of Mergeras filed with the Delaware Secretary of State on May 9, 2005, and incorporated by reference to Registrant’s Form DEC 14C filed with the Securities and Exchange Commission on May 20, 2005. 3. The Amended Bylaws reflect the change that the Registrant fiscal year ends on the 31st day of December from the previous 31st day of July as is incorporated by reference to the Company’s Current Report on Form 8-K as filed with the Securities and Exchange Commission on June 7, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL INVEST (Registrant) Date: December 11, 2007 By: /s/ JERRY GRUENBAUM Jerry Gruenbaum Chief Executive Officer (Duly Authorized Officer) Date: December 11, 2007 By: /s/ NATHAN LAPKIN Nathan Lapkin Chief Financial Officer and President (Principal Financial and Accounting Officer)
